Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 11/22/2021 have been fully considered and are persuasive. 
Claim 17 has been amended to recite first and second polymer layers rather than first and second strained layers, which overcomes the previous rejection under 35 U.S.C. 112(b). This rejection is withdrawn.
Independent claim 1 has been amended to include the subject matter of claim 5, which was previously indicated as allowable. Claim 6—which was also previously indicated as containing allowable subject matter—has been amended into independent form. The closest prior art reference is Lee (US 2014/0065393), as detailed in the previous Office action. While Lee teaches a support structure with first and second layers having different thermal expansion rates, the reference does not teach or fairly suggest a wafer with differing thermal expansion rates at a working surface and a bonding surface and the instantly claimed relationships between thermal expansion rates of the wafer and supporting body.
Independent claim 14 is in condition for allowance for the same reasons detailed in the previous Office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746